McAvoy, J.
The deduction from a sentence of imprisonment for time spent in detention jails prescribed by section 2193 of the Penal Law is not permissible in the instance of a sentence under the Parole Commission Act (Laws of 1915, chap. 579, as amd.) because the intent of that act is to effect reformation. Such reformation is to be had under the aegis of the Parole Commission. The prisoner is not under its care until actually so committed. Therefore, the deduction of time served in the detention prison awaiting trial, allowed by section 2193 of the Penal Law, is not to be had bv prisoners sentenced under the Parole Commission Act.
*624The order appealed from should be reversed, the writ dismissed and the relator remanded to custody.
Dowling, P. J., and Merrell, J., concur; Finch and Proskauer, JJ., dissent in part.